Applicant's arguments filed May 02, 2022 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1 Applicant argues Noh “fails to disclose or suggest the PDSCH transmission partially overlapping the plurality of subbands,” and “Noh fails to disclose in detail the plurality of subbands” (page 10, paragraph 2-3) because Noh discloses in paragraph [0155]
Hereinafter, a method of adjusting the CWS by considering ACK, NACK, and DTX, as the HARQ-ACK response transmitted from the user equipment, will be described. In self-carrier scheduling, that is, in the case where the DL transmission (for example, the PDSCH) for the carrier in the unlicensed band is performed through a control channel (for example, (E)PDCCH) transmitted on the same unlicensed band carrier, the HARQ feedback which may be transmitted by the user equipment with respect to the DL transmission of the unlicensed band may include ACK, NACK, DTX and NACK/DTX. Herein, since the DTX corresponds to a case where the DL transmission is unsuccessful by a hidden node and the like in the unlicensed band carrier, the DTX may be used for CWS adjustment together with the NACK. Further, the DTX is one of methods in which the user equipment notifies a case where the user equipment may not decode the corresponding control channel to the base station even though the base station transmits the control channel (for example, the (E)PDCCH) including scheduling information to the user equipment. The DTX may be determined only by the HARQ-ACK feedback value or determined by considering the HARQ-ACK feedback value and an actual scheduling situation. For convenience, a self-carrier scheduling operation is assumed.
However, the examiner submits claim 1 does not require PDSCH… overlapping the plurality of subbands. Claim 1 only requires “wherein the physical down link shared channel at least partially overlaps with the sub-band”
Noh, as indicated above recites “the DL transmission (for example, the PDSCH) for the carrier in the unlicensed band is performed through a control channel (for example, (E)PDCCH) transmitted on the same unlicensed band carrier”
The specification does not define a sub-band, however, it seems reasonable to understand that a sub-band is a portion of a band. Noh discusses contention window in channel access in a unlicensed band, therefore, carriers correspond to sub-bands in the unlicensed band. For example, paragraph [0015] recites “performing a first type channel access only for a specific carrier among carriers of the first group and performing a second type channel access for remaining carriers; and adjusting a contention window size (CWS) for each carrier”.  Therefore, the Examiner submits that Noh teaches “a sub-band associated with multiple sub-band channel access.”
Further, Applicant argues “Noh fails to disclose or suggest a defer duration and the feature of sensing the subband based on the defer duration”
The Examiner respectfully disagrees, Noh discloses “The base station verifies whether the channel is idle for an ECCA defer period (DeCCA)” ([0109]) and that “The base station senses the channel during one ECCA slot interval (T)“ ([0111]). Clearly Noh teaches sensing the subband based on the defer duration.
Therefore, the Examiner submits, Noh teaches all limitations of claim 1 and similarly claims 6, 11 and 16.

An interview was conducted. In the interview a discussion of including modified claim 2 in claim 1 for an allowance. The limitations “a first slot” was to modified to “a staring slot.” However, upon review the references, the Examiner informed Mr. Jang that such feature is disclosed by another reference of the same inventor  Noh. Noh’s US 2019/0037601 paragraph [0203] teaches the limitations. Therefore such limitation cannot be an allowable subject matter.



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642